Citation Nr: 0308020	
Decision Date: 04/28/03    Archive Date: 05/06/03	

DOCKET NO.  98-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
penetrating wound to the left chest, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
June 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which denied the veteran an 
increased rating for his service-connected left chest wound 
disability.  

In May 2000 the veteran appeared at the RO and offered 
testimony before the undersigned member of the Board.  A 
transcript of the veteran's testimony has been associated 
with this claims file.  Based on testimony obtained from the 
veteran the Board determined further development of the case 
was required prior to further appellate consideration and the 
case was consequently remanded to the RO in August 2000.  The 
case has since been returned to the Board and is now ready 
for appellate review.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all identified relevant 
evidence necessary for disposition of the appeal.  

2.  Pulmonary function test did not reveal 56 to 70 percent 
predicted FEV-1; or 56 to 70 percent predicted FEV-1/FVC; or 
56 to 65 percent predicted DLCO.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a penetrating wound to the left chest have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.7 and Part 4, Diagnostic Codes 6843 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.3159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically VA 
provided the veteran and his representative copies of the 
appeal rating decision dated in September 1997, an October 
1997 statement of the case and thereafter supplemental 
statements of the case dated in July 1998 and November 2002.  
These documents collectively provide notice of the law and 
governing regulations, the evidence needed to support a claim 
for the benefit sought and the reasons for the determination 
made regarding the veteran's claim.  Additionally in letters 
dated in September 2001 and October 2002, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim, the information and evidence needed 
from him in this regard and of the efforts VA would make to 
obtain evidence in his behalf necessary to support his claim.  
VA further offered to assist him in retrieving pertinent 
evidence.  Furthermore the record discloses the VA has also 
met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Most notably, copies of 
the veteran's relevant VA outpatient treatment records and 
reports of diagnostic studies as well as VA examinations 
provided to him in connection with his current claim have 
been associated with the claims file.  The veteran and his 
representative have been given the opportunity to provide 
testimony in support of his claim and have done so.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medical records show that the veteran sustained 
multiple penetrating shell fragment wounds to the back 
without nerve or artery involvement as a result of combat in 
September 1950 with a resulting left hemothorax.  An 
exploratory thoracotomy was performed in October 1950 and the 
flat muscles of the chest were transected beginning at the 
auscultatory triangle, and the bed of the sixth rib exposed.  
This rib was resected subpercostially and the pleura were 
entered posteriorly.  A clotted hemothorax was decorticated 
and a foreign body in the anterior portion of the left upper 
lobe was excised and removed.  The veteran's postoperative 
course was uneventful and sutures were removed on the 10th 
day with the wound well healed.  Upon return from a period of 
30 days' sick leave, X-rays of the chest showed it to be 
clear with vital capacity within normal limits.  The veteran 
was reportedly asymptomatic except for mild pleuritic pain on 
the left.  He was discharged to full military duty in 
December 1950.  

In a rating decision dated in October 1952 the RO granted 
service connection for a penetrating wound of the left chest 
and rated the disorder as 20 percent disabling under 
Diagnostic Code 6818 of the VA Schedule for Rating 
Disabilities (Rating Schedule).  

On the veteran's initial post service VA examination in July 
1953 the veteran complained that his chest hurts especially 
when lifting anything heavy.  He also stated that he was 
short-winded.  On physical examination a shell fragment wound 
scar 3/4 by 1/2 inches by 1 1/2 inches to the left of the 
10th dorsal vertebra was noted.  The scar was described as 
well healed, soft, not adherent, depressed, contracted or 
tender and there was no residual muscle involvement.  There 
was also a 14-inch postoperative scar left thoracotomy 
roughly parallel with the 8th rib.  This scar was also well 
healed and entirely asymptomatic.  On examination of the 
respiratory system the examiner noted that the veteran's 
mobility on both sides moved equally and freely.  On 
palpation right and left tactile fremitus was normal.  There 
was resonant percussion.  Right and left auscultation breath 
sounds were normal and no rales were heard before or after 
cough.  There were no rhonchi, and no friction rubs.  A chest 
X-ray was interpreted to reveal a seventh left rib resected 
with some calcification in the periosteum of the rib.  There 
was no evidence of active pulmonary disease.  

The veteran filed his current claim in April 1997.  The 
criteria for rating injuries to the pleural cavity under 
38 C.F.R. § 4.97 were revised effective October 7, 1996.  
38 C.F.R. § 4.97, Diagnostic Code 6818 was eliminated and was 
replaced by 38 C.F.R. § 4.97, Diagnostic Code 6843, which now 
provides ratings for traumatic chest wall defects as 
restrictive lung disease. 

Associated with the claims file are VA outpatient treatment 
records compiled between March 1996 and December 1997, which 
show that the veteran was evaluated and treated for a number 
of complaints none of which related to his service-connected 
conditions.  X-rays of the veteran's chest in March 1997 
demonstrated no evidence of focal infiltrate or pleural 
effusion and on physical examination the veteran's lungs were 
noted to be clear to auscultation.  

On a VA examination in May 1997 the veteran described dyspnea 
on exertion where he could ambulate approximately 200 yards 
before he has to stop and catch his breath.  Otherwise the 
veteran denied chest pain, cough or any other symptoms.  It 
was noted that the veteran continues to smoke a pipe and uses 
a pound of tobacco, which will last approximately 2 to 3 
months.  It was also noted that he has smoked a combination 
of either cigarettes or a pipe for approximately 30 to 40 
years.  On physical examination the veteran's lungs were 
found to have breath sounds throughout.  A left thoracotomy 
scar was noted in the vicinity of the seventh rib.  The 
extremities revealed no clubbing, cyanosis, or edema.  The 
examiner noted as a diagnostic summary that the veteran has 
some residual shortness of breath from a service-connected 
chest wound injury.  He added this might be a combination of 
emphysema from the tobacco and/or scarring from the surgery.  

Pulmonary function testing in July 1997 showed a forced 
expiratory volume in one second (FEV-1) of 82 percent.  A 
ratio of forced expiratory volume in one second to forced 
vital capacity (FVC) (FEV-1/FVC) of 116 percent of predicted.  
The veteran's VA examiner stated that his testing had 
revealed inconsistent patient effort and an inability of the 
veteran to adequately and consistently perform spirometric 
maneuvers.  He added that the only conclusion that can be 
drawn from spirometry is that the FEV-1 is within normal 
limits.  He noted that lung volume cannot be interpreted due 
to a falsely low vital capacity due to the veteran's effort 
and that single breath diffusing capacity was within normal 
limits.  

On a VA examination in April 1998 the veteran was noted to 
have a history of significant shortness of breath.  The 
veteran stated that walking up a slope or any type of incline 
causes him significant shortness of breath.  On physical 
examination the veteran's lungs were clear to auscultation 
bilaterally.  His extremity showed no clubbing, cyanosis, or 
edema.  An X-ray of the veteran's chest demonstrated no 
evidence of focal infiltrate or pleural effusion.  It was 
noted that the veteran did have an irregularity of the 
seventh posterior rib that most likely represented prior 
trauma or surgical manipulation.  The examiner noted as a 
diagnostic assessment that the veteran had a long smoking 
history and opined that this is a large contributor to his 
shortness of breath.  He added that the veteran had a normal 
physical examination with clear breath sounds and a heart 
that is regular rate and rhythm.  He furthermore stated that 
he felt that the shortness of breath that the veteran claims 
may be somewhat more than is actually present.  

A chest X-ray in December 1998 was interpreted to reveal 
clear lungs with no infiltrates.  

A VA outpatient treatment record dated in March 2000 noted 
that the veteran continues to have shortness of breath.  
Examination of the lungs showed them to be clear to 
auscultation bilaterally.  Increased shortness of breath in a 
diabetic with a history of hypertension and tachycardia was 
the pertinent diagnostic impression.  

At a personal hearing on appeal in May 2000 the veteran 
describes symptoms of his respiratory condition and the 
limitations imposed on his ability to walk.  When asked what 
bothered him most about his condition he responded that it 
was breathlessness.  He testified that his breathing had 
become worse over the last 5 or 6 years.  

A VA nursing note dated in January 2002 shows that the 
veteran was placed in a private nursing home under VA 
contract after being hospitalized at a private medical 
facility.  It was noted that his admission diagnosis for the 
nursing home included hypoxic respiratory failure as well as 
small bowel obstruction, encephalopathy, urinary tract 
infection and diabetes mellitus.

On a VA annual examination provided to the veteran in May 
2001 the veteran reported continued shortness of breath at 
times.  Physical examination of his lungs showed them to be 
clear to auscultation bilaterally.  The veteran reported some 
shortness of breath with leaning over to tie his shoes.  He 
was advised to discontinue tobacco use.  

On pulmonary function testing in November 2002 FVC was 66 
percent of predicted, FEV-1 was 82 percent of predicted and 
FEV-1/FEC was 123 percent of predicted.  The veteran's 
examiner noted that spirometry curves revealed an inability 
of the veteran to adequately and consistently perform 
spirometric maneuvers and therefore only limited conclusions 
can be drawn on his pulmonary function test studies.  It was 
also noted that the veteran's FEV-1 was within normal limits 
and that the study suggested a mild restrictive ventilatory 
defect.  

Analysis

The veteran contends that his service-connected chest wound 
injury residuals are more disabling than currently evaluated.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the revised rating criteria, Diagnostic Code 6843 
restrictive lung disease is primarily rated according to the 
degree of impairment on pulmonary function test.  Therefore, 
a 10 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is 71 to 80 percent of predicted; 
FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) is 66 to 80 
percent of predicted.  A 30 percent rating is warranted where 
pulmonary function testing revealed that FEV-1 is 56 to 
70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating 
is warranted where pulmonary function test revealed that FEV-
1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 
55 percent; or where DLCO (SB) is 40 to 55 percent predicted.  
38 C.F.R. Part 4, Diagnostic Codes 6843.  

A 100 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is less than 40 percent 
predicted; FEV-1/FVC is less than 40 percent; where DLCO (SB) 
is 40 percent predicted; where maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricle hypertrophy; where there is pulmonary hypertension; 
(shown by echo or cardiac catheterization); or where there 
are episodes of acute respiratory failure; or where 
outpatient oxygen therapy is required.  Id.  

Here we observe that the veteran's service-connected disorder 
was originally rated under Diagnostic Code 6818 (which was in 
effect prior to October 7, 1996) pertaining to injuries of 
the pleural cavity including gunshot wounds.  Changes to the 
Rating Schedule, as noted above, resulted in elimination of 
Diagnostic Code 6818; traumatic chest injuries are now 
evaluated under Diagnostic Code 6843.  However, under both 
the old and new criteria gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion or diaphragm or of lower chest expansion is to be 
rated at least 20 percent disabling.  See 38 C.F.R. § 4.97, 
General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845); Note (3).  This is the 
basis for the veteran's currently assigned 20 percent 
disability evaluation.  

An evaluation in excess of the 20 percent currently assigned 
for the veteran's service-connected respiratory disorder is 
not indicated as a result of the veteran's most recent 
pulmonary function testing.  In order to obtain a rating of 
30 percent, pulmonary function testing must reveal that FEV-1 
is 56 to 70 percent predicted; or FEV-1/FEC is 56 to 70 
percent of predicted; or where DLCO (SB) is 56 to 65 percent 
of predicted.  In this case none of the values disclosed as a 
result of pulmonary function testing in July 1997 and/or 
November 2002 indicate that the veteran meets the criteria 
for a 30 percent rating under Diagnostic Code 6843.  
Pulmonary function testing in July 1997 revealed FEV-1 of 82 
percent of predicted and FEV-1/FVC of 116 percent of 
predicted with single breath diffusion capacity within normal 
limits.  Likewise in November 2002, the veteran exhibited 
FEV-1 of 82 percent of predicted and FEV-1/FEC of 123 percent 
of predicted.  These objective findings when compared to the 
criteria for a 30 percent evaluation under Diagnostic Codes 
6483, clearly indicate an evaluation in excess of the 20 
percent currently assigned is not merited.  

Lastly, it is noted, as pointed out by the veteran's 
representative in his informal hearing presentation, and as 
shown by the veteran's service medical records that the 
veteran underwent a resection of a rib related to his 
service-connected chest wound injury.  Notwithstanding that 
this resection is part and parcel of the service-connected 
chest injury wound residuals, a separate compensable rating 
for this disorder pursuant to Diagnostic Code 5297 is not 
warranted as there is no evidence of the removal of one rib 
or resection of two or more ribs without regeneration.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is proximately balanced 
such as to warrant its application.  









ORDER

An increased evaluation for residuals of a penetrating wound 
to the left chest, in excess of 20 percent, is denied.  




                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

